STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SARAH       CHRISTINE          KING                                                     NO.        2021       CW   1607

VERSUS


HARELY       WAYNE        KING,      SR.                                                 MARCH           28,       2022




In    Re:           Sarah      Christine              King,     applying          for    supervisory               writs,
                    Family        Court          in    and      for        the     Parish          of     East      Baton
                    Rouge,       No.    217008.




BEFORE:            MCDONALD,           LANIER,         AND    WOLFE,        JJ.


        WRIT        GRANTED.           The       trial        court'   s    November          9,    2021       judgment

granting           the    Motion
                    to Disqualify Attorney filed by Gina Gaspard
is    reversed.A party' s lack of standing ( no right of action)
may be noticed by this court on its own motion.       See Chrysler
First Fin. Servs. Corp. v. ZIA Corp.,  542 So. 2d 87, 89 ( La. App.
1st    Cir.        1989)(      citing       La.       Code     Civ.    P.        art.    927).           We    find   the

moving   party,                   Gina            Gaspard,            lacked            standing              to      seek

disqualification                  of       the     attorney     representing                   Sarah          Christine

King.         See        Keith    v.       Keith,      48, 919 (  La. App.  2d                     Cir.       5/ 15/ 14),
140     So. 3d       1202,        1209.           Accordingly,              the     Motion          to    Disqualify
Attorney is denied.

                                                             imm
                                                             WIL

                                                              EW




COURT       OF APPEAL,           FIRST      CIRCUIT




       DEPUTY
              z(    Rtk
                    CIAERK      OF     COURT
              FOR        THE   COURT